Case 3:18-cv-05945-VC Document 76 Filed 05/16/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Northern District of California

Social Technologies, LLC
Plaintiff
Vv.

Apple Inc.

Case No. 18-C\V-05945-VC

 

Nome Ne eee Ne ee”

Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiff Social Technologies LLC

Mom BOO

Altorney’s signature

Date: 05/17/2019

 

Brian Dunne (SBN#275689)

Printed name and bar mumber

Pierce Bainbridge Beck Price & Hecht LLP
355 S. Grand Avenue, 44th Floor
Los Angeles, CA 90071

 

 

Address

bdunne@ piercebainbridge.com
E-mail address

 

(213) 262-9333

Telephone number

 

 

FAX number

a cc [Reset
